Citation Nr: 1002191	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  99-22 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a musculoskeletal 
disability, claimed as dried out bones and osteoporosis.

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression and chronic pain syndrome.

6.  Entitlement to service connection for systemic lupus 
erythematous.

7.  Entitlement to service connection for chronic cervical, 
thoracic, and lumbosacral spine strain, coccydynia, and 
status-post fracture of L2.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for an eye disability, 
claimed as ocular migraine headaches with impaired vision.

10.  Entitlement to service connection for radiculopathy and 
peripheral neuropathy.

11.  Entitlement to service connection for a kidney disorder.

12.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

According to DD Forms 214s provided by the appellant, he 
served on active duty in the United States Air Force from 
February 1972 to February 1976, and from November 1976 to May 
1979.  The appellant also served in the Washington State Air 
National Guard, apparently including a period of active duty 
from November 1979 to January 1980.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In January 2005, the Board remanded the matter for additional 
evidentiary development and due process considerations.  As 
set forth in more detail below, another remand of this matter 
is necessary.  


REMAND

This matter is not yet ready for appellate review.

First, the appellant's service treatment and personnel 
records remain incomplete.  As set forth above, the appellant 
had two periods of active duty in the United States Air 
Force, as well as additional service in the Washington Air 
National Guard, including a period of active duty from 
November 1979 to January 1980.  The record on appeal, 
however, currently contains service personnel records 
corresponding only to his period of service in the Air 
National Guard.  Service personnel records corresponding to 
his periods of active service in the United States Air Force 
are not of record.  

Similarly, the record on appeal currently contains service 
treatment records corresponding only to the appellant's 
periods of active service in the United States Air Force, but 
no service treatment records corresponding to his service in 
the Washington Air National Guard.  It appears that there 
area additional outstanding service treatment records, as his 
personnel records refer to a May 1980 separation medical 
examination which has not yet been associated with the record 
on appeal.  

VA is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end its efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See also 38 C.F.R. § 3.159 (c)(2) (2009).  In view 
of the foregoing, the RO must make adequate efforts to obtain 
complete service treatment and personnel records.  

Similarly, it appears that there are outstanding VA clinical 
records.  The appellant has repeatedly reported that he 
received treatment at numerous VA medical facilities, 
including VA Medical Centers (VAMCs) in Leavenworth, Kansas, 
and Houston, Texas.  The Board notes that the RO's efforts to 
obtain these records have been unsuccessful thus far.  A 
review of the record shows that in response to the RO's May 
1998 request for treatment records, the Leavenworth VAMC 
indicated that the appellant's records had been transferred 
to the VAMC in Cheyenne, Wyoming, at his request.  (For 
reasons which are unclear, the appellant has indicated that 
he requested a transfer of his records to Cheyenne, but that 
he was never treated there).  The Board notes that the 
Cheyenne VAMC has indicated that they have no records on file 
pertaining to the appellant.

The Board observes, however, that a June 2000 medical opinion 
from a psychiatrist at the Phoenix VAMC, where the appellant 
has apparently received outpatient care since 1997, appears 
to make reference to these records.  Specifically, the VA 
psychiatrist noted that she had reviewed medical records 
showing that the appellant was first treated with 
antidepressants 10 years prior at the Leavenworth VAMC and 
also received psychiatric care at the Houston VAMC five years 
prior.  

The record on appeal shows that the RO has compiled clinical 
records from the Phoenix VAMC, dated from May 1997 to October 
1997, and from November 1999 to March 2000.  Additional VA 
clinical records from the Phoenix VAMC were provided by the 
Social Security Administration, as well as the appellant but 
remain clearly incomplete.  A review of these records 
confirms that the appellant had previously been seen at other 
VA facilities.  During a visit to the Phoenix VAMC on May 19, 
1997, for example, the examiner noted that the appellant had 
previously been "followed by Texas and Kansas VA's but 
records not here yet."  

As noted, VA has a duty to obtain relevant records from a 
Federal department or agency, including records from VA 
medical facilities, and may end its efforts to obtain such 
records only if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  Based on the information 
above, the Board finds that the possibility that the 
appellant's records were transferred from Cheyenne to Phoenix 
must be investigated.  Additionally, complete records from 
the Phoenix VAMC should be obtained.  

The appellant and his attorney are advised, however, it is 
the appellant's responsibility to provide VA with enough 
information to identify and locate the existing records, 
including the approximate time frame covered by these 
records.  See 38 C.F.R. § 3.159(c)(2)(i).  The appellant has 
reported receiving treatment at numerous VA medical 
facilities in multiple states.  The dates of such treatment, 
however, are not clear.  The appellant and his attorney are 
advised that if such information is needed by the RO, he is 
required to provide it.  

Finally, the Board notes that additional medical examinations 
are necessary.  Although the appellant previously underwent 
VA medical and psychiatric examinations pursuant to the 
Board's January 2005 remand instructions, the medical 
opinions provided by the examiners are, unfortunately, 
incomplete.  This deficiency should be corrected on remand.  
See 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request the following:  

(a) complete service personnel records 
corresponding to the appellant's service 
in the United Air Force from February 
1972 to February 1976, and from November 
1976 to May 1979, to specifically include 
any records showing exposure to TCE or 
other hazardous materials.

(b) complete service treatment records 
corresponding to the appellant's service 
in the Washington State Air Force 
National Guard, including a period of 
active duty from November 1979 to January 
1980.  

The RO must continue its efforts to 
locate such records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
the event the information is not 
available, a written statement to that 
effect should be included in the record.

3.  After obtaining any needed 
information from the appellant, the RO 
should contact the Phoenix VAMC and 
request copies of all clinical records 
pertaining to the appellant from January 
1980 to the present, but for clinical 
records already associated with the 
record on appeal (i.e. from May 1997 to 
April 1999).  The RO should specifically 
request that any records transferred from 
other VA facilities, including from VAMCs 
in Leavenworth and Houston be included.  

The RO must continue its efforts to 
locate such records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
the event the information is not 
available, a written statement to that 
effect should be included in the record.

4.  After the above records have been 
secured, the appellant should be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disability, including chronic pain 
syndrome and depression.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing his claims folder 
the examiner should specifically 
delineate all psychiatric disorders 
identified on examination, to 
specifically include stating whether the 
appellant currently exhibits depression 
or chronic pain syndrome.  The examiner 
should also provide an opinion, with 
supporting rationale, as to the 
following:

Is it at least as likely as not that any 
current psychiatric disability identified 
on examination, including chronic pain 
syndrome and/or depression, is causally 
related to the appellant's active service 
or any incident there, including exposure 
to TCE or complaints of depression in 
March 1978?  

Is it at least as likely as not that any 
current psychiatric disability identified 
on examination, including chronic pain 
syndrome and/or depression, is causally 
related to or aggravated by the 
appellant's service-connected hepatic 
insufficiency?

5.  The appellant should also be 
scheduled for a VA orthopedic examination 
to determine the nature and etiology of 
any current cervical, thoracic, or lumbar 
spine disability, including degenerative 
joint or disc disease.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing his claims folder 
the examiner should specifically 
delineate all disorders of the spine 
identified on examination.  He or she 
should also provide an opinion, with 
supporting rationale, as to the 
following:

Is it at least as likely as not that any 
current cervical, thoracic, or lumbar 
spine disability identified on 
examination is causally related to the 
appellant's active service or any 
incident there, including exposure to 
TCE, low back strain in November 1974, or 
traumatic costochondritis in October 
1975, as opposed to various post-service 
industrial injuries, including in May 
1988 and March 1997?

Is it at least as likely as not that any 
current disability of the spine 
identified on examination is causally 
related to or aggravated by the 
appellant's service-connected hepatic 
insufficiency?

6.  The appellant should also be 
scheduled for a VA neurologic examination 
to determine the nature and etiology of 
any current neurological disability, 
including ocular migraine headaches or 
peripheral neuropathy.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing his claims folder 
the examiner should specifically 
delineate all neurological disorders 
identified on examination, specifically 
stating whether it is at least as likely 
as not that the appellant currently 
exhibits an ocular migraine headache 
disability or peripheral neuropathy.  He 
or she should also provide an opinion, 
with supporting rationale, as to the 
following:

Is it at least as likely as not that any 
current neurological disability 
identified on examination, including 
ocular migraine headaches or peripheral 
neuropathy, is causally related to the 
appellant's active service or any 
incident there, including exposure to 
TCE, or complaints of a mild headache 
while reading in November 1978?  

Is it at least as likely as not that any 
current neurological disability 
identified on examination is causally 
related to or aggravated by the 
appellant's service-connected hepatic 
insufficiency?  

7.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If any claim remains 
denied, the appellant and his attorney 
should be provided with a supplemental 
statement of the case and the appropriate 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

